UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6098


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MARCUS RUDOLPH KEYS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Fox, Senior District Judge. (5:99-cr-00159-F-1)


Submitted: June 22, 2017                                          Decided: June 26, 2017


Before GREGORY, Chief Judge, and FLOYD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus Rudolph Keys, Appellant Pro Se. John Howarth Bennett, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marcus Rudolph Keys appeals the district court’s orders denying Keys’ motion to

unseal a pretrial motions hearing transcript and his motion to reconsider. The district

court record includes a transcript of the trial testimony on the date in question, but the

motions hearing was not transcribed. Accordingly, we affirm. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2